July 21, 2008
 
 
Dear Paul Rudy: 
 
QPC Lasers is currently experiencing a cash shortage.  In order to enable the
company to continue its operations during this difficult period, we have
undertaken a number of steps to cut our operating costs and preserve our cash
resources.
 
It is in this context that QPC Lasers must unfortunately ask your agreement to a
reduction of your salary to $6,250.00 per pay period, effective tomorrow,
Tuesday, July 22, 2008.  This reduction will remain in effect until such time
that, in the judgment of the Board of Directors, conditions have improved
sufficiently to allow them to be relaxed or rescinded. In addition to the
reduction of salary, we are also passing through to you 15% of your health
insurance premium cost. This amount will be deducted from your future paychecks
on a pre-tax basis. Accordingly, the effect on your net pay will be less than
the dollar amount passed through.
 
We recognize that some employees may be unwilling or unable to accept these
changed compensation levels, employees who choose to remain employed by the
Company must indicate their acceptance by the end of work on Tuesday, July 22,
2008.
 
We highly value your service to the Company and would not seek these reductions
if we did not believe that they were essential to solving our current cash
problems. Executive officers of the Company will be taking a salary reduction
which is proportionately greater than your reduction. 
 
Our goal is to continue to build our business and emerge from this cash shortage
as quickly as possible.  We continue to have confidence in our technology and
products and hope that you share that confidence.  There is of course no
guarantee of success, but by undertaking reductions in operating expenses,
including these salary reductions, we enhance our prospects for success.
 
In recognition of your sacrifice and dedication to the Company, our Board of
Directors has approved issuing to you 112,500 shares of common stock of QPC
Lasers, Inc. These shares will vest on July 21, 2009. Until that time, they are
forfeitable upon termination of employment for any reason.
 
In addition, we plan to offer a contingent retention incentive bonus equal to
150% of the difference between the salary you are actually paid and the amount
that you would have been paid if your current salary was not reduced.  The
contingent retention incentive bonus would be payable upon the first anniversary
of the effective date of your salary reduction (the "Payment Date"), subject to
the following conditions:
 
        1.  You remain an employee in good standing of the Company on the
Payment Date; and 
 
        2.  The Company has, in the judgment of the Board of Directors, adequate
cash resources on the Payment Date to make the bonus payments without
jeopardizing its ability to meet its other obligations during the 12 months
following.
 

--------------------------------------------------------------------------------


 
We cannot provide any assurances that the contingent retention incentive bonus
will be paid, nor should you view this potential bonus as a guaranty of
continued employment or as consideration for your agreement to a salary
reduction. 
 
Thank you for your understanding and your continuing service to the Company. We
intend to exert every effort to resolve our current difficulties, build a
company of which we all can be proud and reward those who have contributed to
this success.
 
 
Sincerely,
 
 
Jeff Ungar
 
QPC Lasers, Inc.
 
 
If you accept these reductions, please check the box below, sign, and return to
Natalie in HR by the end of work on Tuesday July 22, 2008. Thank you!
 
 
__ I understand and accept the compensation changes as described in this letter
 
 
_____________________
 
 


 
 


 

